COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-18-00104-CV


Salina S. Wyrick                           §    From the 153rd District Court

                                           §    of Tarrant County (153-292369-17)
v.
                                           §    July 12, 2018

Hal T. Jayson, M.D., Radiology             §    Opinion by Justice Gabriel
Associates of North Texas, P.A.,
Joey Mayor, M.D. and EmCare DFW
Emergency Physicians, PLLC.

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the attempted appeal should be dismissed.         It is ordered that the attempted

appeal is dismissed for want of jurisdiction.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel